 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Sugar CorporationandUnited Packinghouse,Food andAlliedWorkers, AFL-CIO.Cases Nos. 12-OA-2345 and 12-CA-0438.May 6, 1963DECISION AND ORDEROn January 30, 1963, Trial Examiner David London issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Intermediate Report.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlaborpractices and recommended dismissal of these allegations of thecomplaint.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings made by the Trial Examinerat thehearing andfinds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the Inter-mediateReport, the exceptions and briefs, and the entire recordherein, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following exceptions andadditions.1.The Trial Examiner found, and we agree, that the Respondentengagedin unlawful conduct, as alleged in the consolidated complaint,both prior and subsequent to a settlement agreement, which wasentered into by the Respondent and the Union on June 14, 1962, andwhich the Regional Director set aside on or about October 12, 1962.2'The Respondent,at the openingof the heating, requesteda postponement on theground that emergency repairs beingmade on itsmachineryrequiiedsupervision by someof its key witnessesThe Trial Examinerdenied therequest,but advised the Respondentthat,if it wishedto staggerthe attendanceof itswitnesses,he would recess the hearingto permit those present to return tothe plantand to summonothers tothe hearingIn addition,the hearing n as recessed, after the General Counsel completedhis presenta-tion, from3 30 p in until 1 30 p in thenext day,on which daythe hearing was com-pleted.The Respondent excepts to the TrialExaminer's denial ofits requestand to hisdescriptionin the Intermediate Report of what occurred,and has moved to reopen therecord to introduce evidence on this matterHowever, theRespondent fails to showin what manner it was prejudiced in the presentationof its caseby this rulingAs therecordshows that the Respondent was given ample opportunity to presentevidence on allthe issuesof thecase,and did so, we find thatitwas not prejudicedby any of theTrial Examiner's rulings, anditsmotionto reopenis therefore hereby denied.The Respondent'srequest for oral argument is also herebydenied as the record, theexceptions, and the briefs adequatelypresentthe issuesand the positions of the parties.21n agreementwith the TrialExaminer,we approve and adoptthe action of theRegionalDirector in settingaside the settlement agreement in Case No.12-CA--2345.SeeLook Joint Pipe Company,141 NLRB 943.142 NLRB No. 57. FLORIDA SUGAR CORPORATION461The conduct which the Trial Examiner found violative of Section8(a) (1) of the Act consisted of the following : (a) Lacalle, one ofthe Respondent's vice presidents, told employee Pritchard he hadalways felt that Pritchard was a loyal employee, but he now under-stood that Prichard was a union leader; (b) Williams, the other vicepresident, asked Woods, when he sought reemployment after a layoff,what Woods thought "about this union business"; 3 (c) Williams told.employee Crist that the Respondent planned,to run this plant exactlyas it ran its plant in Cuba, that the Respondent did not want and didnot intend to have a union, and thatby November it wanted to "get ridof all union men" and have them out of the plant; (d) Paris, thepersonnel manager and paymaster,' asked employee White, in a con-text of threats, discussed below, about the union movement in theplant; (e) George, the chief engineer, who admitted that he was "incharge of the overall operation of the plant," told employee Walkerthat he, George, would replace the union men with people from Lou-isiana who could not speak English and whom the Union could notorganize; and (f) the Respondent instituted a rule prohibiting union-activitieson itspremises during its employees' nonworking time.The Trial Examiner made findings of fact that the Respondent,engaged in other similar acts, but failed to include them in his con-cluding findings.Accordingly, we find that the Respondent furtherviolated Section 8 (a) (1) of the Act by the following: (g) At the sametime that Paris asked White about the Union, he stated that, if theUnion came into the plant, the men would havea shorterworkweekand no more overtime; (h) Carreno, one of the assistantengineers,58 Following this interrogation,in which Woods indicated that he favored the Union, hewas not rehired although on the day before he had been given a physical examinationand was toldby Paris to report back the following day4The Respondent,who maintains that its vice presidents,Williams and Lacalle, arethe only supervisors in an operation that employs at times as many as 170 employees,-excepts to the Trial Examiner's finding that Paris is a supervisor within the meaningof the ActParis workswith othermanagement personnel,in an office building separatefrom the plant,and has the services of a private secretaryHe interviews applicantsfor employmentWhile it is not clear whether be is authorized to hire,there is testimonythat employees believed lie had such authoritylie also discharged employees,althoughapparently upon Instructions to do so, and lie carried out the discharge procedure ofobtaining release cards from discharged employees before giving them their final pay-checksEmployees were directed to notify Paris when they were to be absent,and, afteran absence,had to obtain their timecards from Paris.We find,upon the entire record,that Pails was a supervisor and/or a management representative for whose conductthe Respondent was responsible6The Respondent excepts to the Trial Examiner'sfinding that Assistant Engineers'Carreno and La Garde are supervisorsLa Garde testified that in August he was incharge of from 20to 30employees, and Carreno that he was in charge of from 25 to30 during the busy grinding season and at least 5 during the slack season.They notonly assign work to these employees and supervise their work,but, in addi-tion,the recordshows that they have authority either to discharge or effectively to recommend the dis-charge of employeesFurthermore,the Respondent employed approximately 65 employeesat the time the alleged unfair labor practices occurred and approximately 170 employeesduring its grinding seasonAn abnormally high ratio of employees to supervisors would-existwere we to find,as the Respondent contends,that its two vice presidents were theonly supervisors.Accordinglywe find,as did the Trial Examiner,that Carreno andLa Garde are supervisors«ithin the meanine of the ket.li'onderknit Corporation,123NLRB 53. 462DECISIONSOF NATIONAL LABOR RELATIONS BOARDtoldWalker that the latter "had taken several steps [on] the wrongroad,"and explainedthat he was referring to "the unionbusiness" ;(i)Carreno told Walker, a week or two after the above conversationbetween the two, that "theunionmembers would be replaced duringthe grindingseason .. . [and] there would not be one of the unionmen left inthe plant," and, when Walker remarked that the Boardnoticeposted on the Respondent's bulletin board gave employees theright toorganize,replied that "the notice wouldn't always be there" ;(j)Carreno asked Crist in a conversation on August, 20, if he, Crist,,still had his union cards and buttons in his locker, and, when Cristadmitted he did, told Crist some employees were to be laid off thatday for not working the previous Saturday; (k) 3 days later, afterthree employeeswerelaid off as Carreno had predicted, Carreno againaskedCrist if he had cleaned out his locker, and, when Crist repliedthat he hadnot done so,told Crist that there would be additionallayoffs that day; (1) La Garde, one of the assistant engineers, afterseeingemployee Miller, the vice president of the Union, discussingthe Union and handing out union cards and buttons during his lunchhour,asked Millerwhether he was not "doing plenty of union talk,"and thereafter,on August 22, Lacalle discharged Miller, remarkingthat there was "lots of rotten stuffgoing on around here and we willhave to get rid of it," which the Trial Examiner found, and we agree,was a veiled referenceto Miller's union activities.2.TheTrial Examinerfound, and we agree, that the Respondent'sdischarge of Millerbecause ofhis union activities, and its failure toreemploy Woods following a layoff because of his expression of unionsympathy, constituted violations of Section 8(a) (3) of the Act.TheTrial Examinerfound further that the Respondent did not violateSection8(a) (3) of the Act by discharging Day, Carter, and Wilsonon August 21,1962.We find merit in the General Counsel's exceptionsto thisfinding.The Respondent posted a notice on August 17, as it frequently did,notifying all employees to report for overtime work the following day,a Saturday.A notice posted in February 1962, during the previousyear's grindingseason,announced that there had been an alarmingincreasein unexcused absences, that it was necessary to take "drasticaction," that employees were to call Paris, whose telephone numberwas listed, when they were going to be absent, and that "In each AWOLcase the employee's card will be picked up and turned in to Mr. Paris,the employee to claim it on his return to work.Each case will beconsidered immediately and action taken accordingly." 6 In addi-tion, the Respondent had a document entitled "Factory PersonnelPolicy Effective December 28,1961," which provides in part as follows :O The record does not show how long this notice remained posted, or whether it wasposted at the time of the events here in issue FLORIDA SUGAR CORPORATION463Discharge is the automatic penalty for the following :*****Refusing to work overtime because of conflict with outside em-ployment or other unjustified reasons.There is no evidence, however, that employees received copies of thisdocument or were otherwise apprised of its provisions.As indicated above, the Respondent notified all employees to reportfor overtime work on August 18.Day, Carter, and Wilson wereabsent on August 18.Day, who had been suffering from a back injury,as the Respondent knew, had a recurrence of this trouble on August 18and telephoned the plant.Paris was out of the office, so Day notifiedForeman Seyler, who answered the telephone, to tell Paris that hewould be absent. Seyler, however, failed to give the message to Paris.Carter, who had sprained his ankle after work on August 17, andwho did not have a telephone in his home, did not call the plant.Wilson, who had been working for the Respondent only 3 weeks, andwho testified that he had not been told to telephone the Respondentwhen he was absent, also failed to call.On Monday, August 20, Day, Carter, and Wilson reported for work,but found their timecards missing.When Paris was asked about themissing cards, he said that employees who had failed to work theprevious Saturday were dismissed and that, when George, the chiefengineer, came in, they should see him about the matter.The threeemployees waited together for George.Upon arrival, George toldDay, "Go on, you're fired.Hit the road."Day then went to Paris'office to get his paycheck.When he saw Seyler in the office, he askedSeyler to tell Paris about his call the previous Saturday, and Seylerdid so.Paris then called Lacalle and, about 30 minutes later, toldDay that he had been suspended and would be notified within the nextfew days if he was to come back to work.Carter explained to George that he had sprained his ankle and hadbeen unable to get to a telephone to call.George replied : "Well, I hateto let you go.You're one of my very best workers around here."He-then told Carter to go home for a few days and "we will see."Wilsonalso was told that he would be notified by Paris what action was to betaken about him within the next few days.On the next day, however, Paris went to the homes of each of thethree men, notified them that they were discharged for failing to workthe previous Saturday, collected their badges and safety helmets, andgave them their paychecks.The Trial Examiner concluded that, although these discharges mayhave been a harsh application of the Respondent's rule, the GeneralCounsel had not established that the discharges were unlawful. Inour opinion, however, the record does not show that the applicationof the rule was the cause of their discharge. Thus, the Respondent's 464DECISIONSOF NATIONAL LABOR RELATIONS BOARDrule requiring an employee to call in when he was to be absent hadnot been enforced in the past and its enforcement here occurred soonafter the Union began organizing the plant, and was applied for thefirst time to three union members.' In this connection, Day and Carterboth testified, without contradiction, that they had been absent pre-viously without calling, and no disciplinary action had been takenagainst either of them. In addition, George, the chief engineer ingeneral charge of the plant, admitted that, prior to Day, Carter, andWilson, no one had been discharged for failing to call in to report anabsence.We note, too, that despite his prior lack of enforcement, theRespondent had not at the time in question warned its employees thatthis rule was about to be enforced. Significant also is the fact thatthe Respondent did not observe the literal provisions of its rule which,by its terms, was applicable to absences for "unjustified reasons."Nowhere does it appear that the Respondent took into considerationthe reasons given by Day, Carter, and Wilson, for their absence, orthe fact that Day had, in accord with the rule, called Paris' office.The Respondent contends that it had no knowledge of the unionmembership or sympathies of these three employees, but we find nomerit in this contention.This was a relatively small operation, andDay and Carter had worn union buttons openly while at work sinceMay. The Respondent's awareness of Day's membership is shown byLacalle's remark, during a conversation about Day's getting compensa-tion pay because of his back injury, that "You can do fine withoutthe union in the mill if you want to."While Wilson, who had been hired only 3 weeks before his discharge,had not worn a union button, he had signed a union card which Millerhad given to him in the plant at noon.Miller, who had signed up anumber of new employees during the lunch hour, as noted above,was told by La Garde, who saw him handing union cards to theseemployees, that he was engaging in "plenty of union talk around here,"and was told by Lacalle, at the time of Miller's discriminatory dis-charge, that there was "rotten stuff going on" and the Respondent hadto get rid of it.The foregoing factors, including the Respondent's extensive viola-tions of Section 8(a) (1), described above, the sudden application ofthe rule to conduct previously condoned, the fact that the rule wasthus enforced against three union members, and Carreno's prediction,that these discharges would occur, made in a context of interrogationIThe tie-in between unionactivityand the Respondent's sudden enforcement of its ruleisfurther demonstrated by the conversation between supervisor Carreno and UnionPresident Crist, referred to in Section 1(j) above.In this conversation,according toCrist'scredited testimony,Carreno asked Crest,"Do you still have your union buttonsand cards in your locker?"When Cristadmitted that he did,Carreno told him that"there is someboys thatare going to be laid off today..for not working on theSaturdaybefore "When 'Crestsaid he did not believe it, Carreno told him to"Wait andsee."As Crist testified,"On the same morning,why I learned that these three of themembers had been discharged." FLORIDA SUGAR CORPORATION465of Crist about union cards and buttons, indicate clearly that the Re-spondent seized upon the rule as a pretext to get rid of union adher-ents.8Accordingly, we find that the Respondent, by discharging Day,Carter, and Wilson, violated Section 8(a) (3) and (1) of the Act.'ORDERThe Board adopts as its Order the cease-and-desist recommenda-tions of the Trial Examiner in his Intermediate Report.The Boardadopts as its Order the affirmative action recommendations made bythe Trial Examiner with the modification of provision 2(a) to read :Offer to James R. Miller, John L. Woods, O. C. Carter, Paul M. Day,and James Wilson immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityand other rights and privileges, and make each of them whole for anyloss of earnings that each may have suffered because of the discrimina-tion against him, with backpay computed in the manner set forth inthe section of the Intermediate Report entitled "The Remedy." 10Owe agree with the General Counsel, under all the circumstances,that, even if theRespondent had no direct knowledge of Wilson's union membership and sympathies, hisdischarge comprised a part of the Respondent's plan to rid itself of union adherents.O See LocalUnion No 18, International Union of Operating Engineers,AF+L-CIO andits agent,George E. Miller(Earl D. Creager,Inc.),141 NLRB 512.10Member Leedom,for the reasons expressed in his dissent in IsisPlumbing d HeatingCo., 138 NLRB 716, would not award interest on backpay.The notice attached to the Intermediate Report is amended by substituting as thesecond paragraph of the notice the following :WE WILL offer James R. Miller,John L. Woods, O. C. Carter,Paul M Day, andJamesWilson immediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay they may have suffered by reason of ourdiscrimination against them.The notice attached to the IntermediateReport is further amended by adding thefollowing immediatelybelow thesignature line at the bottom of the notice :NOTE' We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe consolidated complaint herein, issued by the General Counsel on October 12,1962, alleges that Florida Sugar Corporation,Respondent herein,has engaged inunfair labor practices proscribed by Section 8 (a) (1) and(3) of the National LaborRelations Act, as amended(29 U.S.C.Sec. 151,et seq.),herein called the Act.' Insubstance,that complaint,as amended at the hearing, alleges that since April 1, 1962,Respondent's supervisors and agents interrogated its employees concerning theirunion membership,activities,and desires;threatened them with discharge or otherreprisals if they became or remained members of the Union;and promulgated arule which would prohibit them from engaging in union activities at Respondent'spremises during nonworking time.1 The complaint was based on charges filed by the Charging Union in Case No. 12-CA-2345 on May 7, 1962,and the charge and the amended charge in Case No. 12-CA-24'38filed on August 23, 1962, and October 5, 1962, respectively. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint further alleges that on and between August 20 and 22, 1962,Respondent dischargedO. C. Carter,Mike Day, James Wilson,and James R. Miller,and, since on or about July 9, 1962 has refused to reemploy John L. Woods followinghis earlier layoff, all because of their membership in, or activities on behalf of, theCharging Union.The complaint also alleges that on June 14, 1962,the Board's Regional Directorapproved a settlement previously entered into by Respondent and the ChargingUnion concerning the charge filed in Case No. 12-CA-2345, by the terms of whichsettlement Respondent agreed to refrain from interfering with,restraining,or coercingits employees in a manner violative of Section 8(a)(1) ofthe Act.It is furtheralleged that Respondent, having thereafter violated the terms and conditions ofthat settlement, the Regional Director, on or about October 12, 1962, set thatagreement aside and caused the instant consolidated complaint to issue herein.Byits answer,Respondent admitted that it entered into the settlement agreement afore-mentioned that is discharged the four employees mentionedsupra,and laid off John L.Woods on March 7, 1962, but denied it had committed any unfair labor practices.Pursuant to due notice, a hearing was held before Trial Examiner David Londonin Belle Glade, Florida, on December 4 and 5, 1962.All parties were representedby counsel or representative and were afforded full opportunity to be heard andto adduce relevant and competent evidence.At the opening of the hearing, Re-spondent renewed a motion previously made to the Acting Regional Director, anddenied by him, to postpone the hearing herein for a period of 2 weeks because ofthe alleged required attendance of Respondent's witnesses at its sugar mill tosuperviserepairs to its machinery and equipment which repairs were then in progress. Becausethe testimony of Respondent's vice president offered in support of said motion dis-closed that these repairs were being made under the supervision of engineers providedby the manufacturer of that machinery and equipment under an existing warranty,I denied the motion for the postponement requested.Nevertheless, I indicated toRespondent's counsel that I would permit him to stagger the attendance of his wit-nesses so that only two witnesses would be required to be available in the hearingroom at one time,and that I would recess the hearing after these witnesses testifiedto permit them to return to the mill and summon two additional witnesses.All thisoccurred at or prior to 3:30 p.m. on December 4, when the General Counsel restedhis case and,at which time,the hearing was recessed.Whenitwas next resumedat 1.30 p.m. on the following day, at least four of Respondent'switnesses appearedat one time and remained in the hearing room for a substantial period of time afterthey testified, and after they were excused from further attendance herein.Since the close of the hearing, briefs have been filed by the General Counsel andRespondent and have been fully considered by me.Upon the entire record in thecase, including my evaluation of the credibility of the witnesses based upon theevidence and upon my observation of their demeanor,Imake the following:FINDINGS OF FACTI.JURISDICTIONRespondent is a corporation duly organized under,and existing by virtue of,the laws of the State of Florida.At all times material herein Respondent has main-tained its office and principal place of business at Belle Glade, Florida, where it isengaged in the planting, growing, harvesting, and milling of sugar cane into rawsugar.During the 12 months preceding the filing of the consolidated complaintherein Respondent has shipped from its Belle Glade, Florida, plant finished productsvalued in excess of $50,000 to points outside the State of Florida.I find that Respondent is, and at all times material herein has been,an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Packinghouse, Food and Allied Workers, AFL-CIO, hereafter referredto asthe Union, is now, and has beenat all times material herein,a labor organiza-tion within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn March 29, 1962, the Union filed its petition in Case No. 12-RC-1430 seekingan election to determine a collective-bargaining representative for Respondent'sproduction and maintenance employees.Following a hearing on that petition onApril 12, 1962, the Board's Regional Director for the Twelfth Region, on April 26, FLORIDA SUGAR CORPORATION4671962,ordered that such an election be held at or about the time of the employmentpeak of the next season?A. Interference,restraint,and coercionOn or about April. 19,3 Woodrow W. Pritchard, employed as an electrician,was called to the engineer's office where he found Hadley Williams, executive vicepresident of Respondent, and Jose M. Lacalle, also a vice president of Respondentand manager of the mill.After Lacalle closed the door of the office, and followinga discussion of some technical problems, Williams told Pritchard that he "alwaysthought [he] was a loyal employee" but that he now understood that he was "oneof the leaders of the Union." Pritchard replied that it was his understanding that"everybody that signed a card was a leader in the Union."About a week later Pritchard, who, while the representation proceeding was pend-ing, wore a large button reading "I AM A MEMBER OF UPWA, AFL-CIO, AREYOU?" was called to Lacalle's office and again found Williams present.There hewas told that the two executives understood that "there was a collection going onfor the Union" and, when Pritchard stated that the only collection he knew aboutwas for the benefit of one Stuckey, an engineer, he was told that was not what theywere talking about.One of the executives said "that there was union activity" oncompany time which Pritchard denied, adding that the men only talked "about itduring the lunch hour."About the same time, employee Roscoe Lay was called to Respondent's conferenceroom where he also found Williams and Lacalle.Williams told Lay that they "hadbeen informed that [he] was going around during lunch period talking to the menabout union activities, encouraging union activities, and he wanted to know ifthat was so."When Lay replied that it was, Williams told him he could not "dothat on company time and on company property." Though Lay protested that heconsidered the lunch period his own time, and that it was during that period that hetalked to the men and distributed union buttons, Lacalle told him he could not doiton company property, and Williams added that Respondent was "very disap-pointed in him."During the course of the conversation, Lay told Williams thathe had been elected to office in the Union and that, according to "the figures [he]showed" Williams, the Union "couldwin an election[by] . . . about 85 or 90percent at the least."During the same month, April 1962, John W. Paris, Respondent's paymaster andpersonnel manager, for the first and only time, came to the home of employee DeWittWhite and asked if he could have a confidential conversation with him.During thecourse of that conversation he asked White when the union movement started, andtold him that if the Union came into the mill that employees "would have a shortweek, 40 hours to take home and no overtime, and that the Company would justhire more men, shorten the hours with enough men." 4 Paris did not deny that hemade this threat.On May 7, 1962, the Union filed its charge against Respondent in Case No.12-CA-2345 charging thatsinceMarch 1, 1962, Respondent had interfered with,coerced, and restrained its employees in the exercise of their rights as guaranteedby Section 7 of the Act.On June 14, the Board's Regional Director approved asettlement previously entered into by Respondent and the Union concerning thatcharge.Pursuant to that settlement, Respondent posted a notice on its bulletinboard notifying its employees that it would not (a) threaten them with economicreprisals or promise them benefits, to discourage membership in the Union; (b)interrogate them regarding their union activities; and (c) promulgate or enforceany rule which would prohibit them from engaging in discussion of union activitieson its premises during nonworking hours.In June or July, employees Dewey Walker was engaged in conversation withManuel Carreno,one of Respondent's assistant engineers, concerning discriminationamong the employees in the amount of money they had received.During theensuing discussion, Carreno told Walker that he, Walker, "had taken several steps[on] the wrong road, or was doing the wrong thing."When Walker asked whathe was referring to, Carreno replied: "The union business."2 The facts pertaining to this representation proceeding have been officially noted byme from the Board's file in that case.Unless otherwise specified, all reference to dates are to the year 1962.Lacalle testified that commencing the latter part of July the men worked every Satur-day, and that a week later they also worked on Sundays.712-548-64-vol.142-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDA week or twolater,Walker hadanother conversationwith Carreno during whichthe lattertold him that "the union members would be replaced before the grindingseason[and] therewould be not one of the union men left in the plant."When Walkerremonstratedthat theBoard notice,which was then posted on thebulletin boardpursuantto the settlementagreementaforementioned, gave the menthe right to organize, Carreno replied that "the notice wouldn't always be there." 5In the latter part of July, Chief Engineer A. P. George told Walker that he had seenunion buttons being wornby the men, and that "he would replace the workers in themill with people from Louisiana who couldn't evenspeak the language, and that theUnion would not be ableto organize it."On or about July 1, employee Sam H. Crist, whilewalkinghome from Respond-ent'smill,met oneMinuelRuez who, Crist testified, "had been suspended for unionactivity or union work." Because he considered himself "a good friend" of Williams,and that he mightbe of assistanceto Ruez, Crist suggested to Ruez that they returnto Respondent's offices and talk to Williams.UponenteringWilliams' office, Lacalle, who was present, engaged "in a heatedargument in Spanishwith Ruez," the subject of which was not disclosed by therecord.While that argument was in progress, Williams told Crist that Respondentwas going to runthe mill at Belle Glade exactly as they ran their mill in Cuba; thatthey did not want, and didnot intendto have, anyunion atBelle Glade; and thatby the time of the grinding season, which usually began in November, they wantedto "get ridof all unionmen" and have them out of the plant.About a week later, Crist, Pritchard,and Ruezwent to George's office to talk tohim about the Ruez case.When Crist told George that he felt that Ruez got a baddeal,George "practically threw [the three men] out of his office," and told themthat he did not want to hear anything about their union.Later in the day, Georgecalled Crist away from his job and walked out behind the mill where the two menengaged in conversation.There, George told Crist that the men did not need anInternationalunion, that if they had come to him, "he could have brought [them]a unionfrom Louisiana that would have been a good union, one that the men couldlive with, thatall an international uniondone [sic] was have a representative rideup and down the road in a Cadillac automobile, and spend the money."On or about August 20, Carreno asked Crist whether he still had union buttonsand cards in his locker.When Crist replied he did, Carreno told him that someemployees were to be laid off that day.Crist asked why, and was told "for notworking on the previous Saturday."Crist replied that he did not believe it and wastold to "waitand see "Two or three days later, Carreno asked Crist whetherhe had yet cleaned out his locker.When Crist replied in the negative, Carrenotold him that there would be additional layoffs that day.Crist, becoming fearful,removed the union paraphernalia from his locker and locked it in his toolbox.B. The discharge of MillerJames Miller, vice president of the Union, began work for Respondent on June 6,1961, and was discharged on August 22, 1962.About a week before he was fired,during a lunch period which he generally spent near the boiler where he worked,Miller talked about the Union to several recently engaged employees who gatheredthere and gave themunioncards and buttons.UponmeetingLaGarde, assistantengineer, the latter asked him whether he was not "doing plenty of union talk," towhich Miller made no reply.On August 22, while Miller and anotheremployee, JeromeBryant,were workingwith an airhammerin the boilerroom, a light bulb blew out.To enable him tocontinuehis work, Miller went to the toolroom, procured another bulb, and placedit in the proper socket.He then went to the bathroom, and upon his return to theboiler, found Assistant Engineer Carreno there.Carreno had previously askedBryant where Miller was and was told he did not know. Carreno then asked Millerwhere he had been and Miller told him about his trips to the toolroom and thebathroom, and that he returned to his work immediately thereafter.Carreno told himthat whenever he, Carreno, returned, he expected to find him there.Miller remon-strated that, whenever necessary, he would, nevertheless, have to go to the bathroomand Carreno replied, "There'snothingwrong with that "About 2:30 p.m. of the same day, LaGarde asked Miller and Bryant to followhim out of the boilerroom to a point where there were three piles of sand whichthe two men were asked to spread with the use of shovels.While Miller was soengaged,and while "LaGarde was right there," a boy who formerly worked forThe notice required that it remain posted for 60 days from June 18, 1962. FLORIDA SUGAR CORPORATION469Respondentapproached, asked Miller for a match, and engaged him in a briefconversationof three or foursentences.A few minutes later, LaGarde askedMiller to follow him to the other side of the boiler where the two men were joinedby George, Lacalle, and Carreno.LaGarde and George exchanged a few wordswhich Miller did not hear or understand.Beingunable to get an explanation forthe confrontation from LaGarde, Miller asked Carreno what the difficulty was.Carreno talked to LaGarde "quite a while" and, upon returning to Miller, told himhe was fired.When Miller asked why, Carreno told him to follow him to the office.There, Miller remained outside, While Carreno and Lacalle were closeted in anoffice.After about 10 minutes, Lacalle called Miller and asked him what was wrong.Miller reported to him the events found above commencing with the moment whenhe began work on the sandpile.When Miller completed his narrative of theseevents, Lacalle said: "Well, Miller I don't know what to say, but there is lots of rottenstuff goingon aroundhere and we willhave to get rid of it."Miller asked himwhat he meant by "rotten stuff" and Lacalle merely repeated: "Lots of rotten stuff."Though Miller remonstrated that he had worked there over a year, under threeengineers, without a complaint, all that Lacalle replied was that they had "to getrid of . . . a lot of rotten stuff."Miller went to the personnel office, told Paris what had happened at the sandpile,and asked him to intercede in his behalf with Lacalle.Paris declined to do so,statingthat Lacalle would not help him. Before giving Miller his pay, Paris askedhim to sign a card reading: "Dismissed for loitering on job after being duly warned."Miller refused to sign the dismissal slip, insisting that he was not loiteringRespondent, in its brief, contends that "Miller was discharged for absenting himselffrom his work without permission, and loafing." I find no credible, probativeevidence to sustain either contention.It certainly cannot be contended on the record made here, that Miller's first tripaway from the boiler, to get the bulb in order to provide the necessary illuminationat that location, furnished Respondent with any cause for criticism or discipline ofMiller.Nor can I conclude that his trip to the bathrom supplied any basis for suchaction.Indeed, it was undenied, with respect to that trip, that Carreno told Miller"there's nothing wrong with that."Likewise there is no significance to the fact that Bryant was unable to tell whereMiller was when Carreno inquired about him. It seems reasonable to conclude thatCarreno made this inquiry after the bulb was replaced and Miller was again absent.Otherwise, Bryant would have known, or at least surmised, what took Miller awayfrom the boiler on his first trip.Nor it is unreasonable to conclude that the purposeofMiller's second trip, this time to the bathroom, was not disclosed by him toBryant, thereby resulting in the latter's disclaimer of any knowledge as to Miller'swhereabouts when Carreno made his inquiry.I am also not convinced that Miller's conduct near the sandpile on August 22 when,according to LaGarde, he caught Miller loafing, "leaning on his shovel.2 or 3minutesmore," was any part of the real reason he was discharged. I find it incredibleto believe thatif, asLaGarde testified, he had previously warned Miller "several timesabout loafing on the job" that he would further engage in such conduct onAugust 22 while "LaGarde was right there." 6On the entire record, and my observation of Miller, Carreno, and LaGarde as theytestified, I find that Miller's conduct on August 22, on which Respondent now reliesas the reasons for his discharge, was not the real reason for terminating his employ-ment. Instead, I find that these two incidents played no real part in the decisionto discharge him other than as a subterfuge to cover the true reason for that action,and to lend an air of plausibility to Respondent's defense.In arriving at this conclusion I have been fully mindful of the admonition that anemployer may discharge an employee "for good cause, or bad cause, or no cause atall," except only that he may not do so for a reason proscribed by the Act.Nor haveI failed to bear in mind the universally recognized principle that the burden restson the General Counsel to establish by a preponderance of the evidence that Re-spondent has violated the Act as alleged in the complaint.Miller had been employed for more than a year, since prior to the time thatRespondent began its first milling operations.He was vice president of the Union,wore its button, and, during lunch periods, talked with other employees about theE I do not credit LaGarde's testimony that he had previously warned Miller as reportedin the textInstead, I credit Miller's statement to Lacalle that he had worked at themill for over a year "without a complaint" from any of the three engineers, a statementwhich Lacalle did not challenge when Miller protested his discharge. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and distributed union applications and buttons.?About a week before he wasdischarged he handed out applications for union membership to a number of recentlyengaged employees. It was then that LaGarde told him, as previously found, thathe was engaging in "plenty of union talk" around there.Having discredited the only reasons relied upon by Respondent for dischargingMiller, consideration of the entire record compels the further finding that Lacalle'sstatement to Miller, at the time he was discharged, that Respondent had to get rid ofa "lot of rubbish" was a subtle method of letting Miller know he was being dischargedbecause of his union activities. In the field of labor relations, "subtleties of conductplay no small part."N.L.R.B. v. Express Publishing Company,312 U.S. 426, 437.Though Respondent, in its brief, apparently anticipating the inference and meaningI have attributed to Lacalle's statement concerning "rubbish" now urges that whatLacalle really said was "that there was too much loafing going on . . which Millermay have translated in his own mind into 'rotten stuff,' " Respondent's counsel didnot subject Miller toa single questionon cross-examination concerning his conversa-tion with Lacalle, nor indeed, toany partof his direct testimony.By reason of all the foregoing, considered in the light of Respondent's hostilityto the Union, its efforts to discover the extent of the union activities carried on by itsemployees, its threats of reprisals, and the absence of a convincing reason for his dis-charge, I find that Respondent discharged Miller on August 22 because of his unionactivities thereby violating Section 8(a)(3) and (1) of the Act.C. The discharge of Carter, Day, and WilsonO. C. Carter was employed by Respondent in June 1961 and continued that employ-ment during the construction and sugar grinding seasons of that year until he waslaid off in March 1962. He was recalled to work during the latter part of May and,about 2 weeks later, began wearing the union button heretofore described.On Friday, August 17, he was notified to report for work on the following day.He failed to do so, however, having sprained or wrenched an ankle the eveningbefore while engaged in a ball game.Though required to contact Respondent ifunable to report for work, Carter, having no telephone, failed to do so.When he reported for work on the following Monday, August 20, his timecard waswas missing from the rack.Upon making inquiry of Paris, the latter told him to seeGeorge and added that the employees who didn't work on Saturday had been dis-missed.When Carter told George of his mishap of the previous Friday evening,George said he hated to let him go because he considered him one of his best workers,that he go home and rest for a few days, and that he would then see what could bedone for him.On the following day, Paris came to Carter's home and, allegedly without paying.,any attention to it," the latter signed a "discharge order" indicating that he hadbeen terminated "for failure to report on Saturday, 8-18-62, for essential work onovertime pay and failure to notify management."Paris asked for, and received,Carter's safety helmet and badge, and then gave him his pay envelope.Paul M. Day was employed by Respondent from August 1961 until the end of thegrinding season in the following March when he was laid off.About 3 weeks laterhe was recalled and thereafter wore the union button.At an undisclosed date, whileemployed as a rigger, he suffered a back injury which incapacitated him for 8 weeks.When he returned to work, it was with a doctor's permit indicating that he couldonly do light work.He was engaged in such light work for about a week, whenGeorge asked him to return to work as a rigger cleaning the smoke stacks on theboilers.Day remonstrated that his doctor had instructed him not to engage insuch heavy work, following which the two men engaged in a "pretty hot argument."Day went to the office for his pay and told Paris about his argument with George.Upon Paris' suggestion, Day went to Lacalle's office where he reported his experiencewith George earlier that day.Lacalle told him the situation arose out of a mis-understanding and that he would put him back "on compensation" and that he wasnot to return until his doctor competely released him.He again remained away fromwork about 4 weeks and returned, on an undisclosed date, presumably able toperform all types of heavy work.Day testified that his back "bothered" him on Saturday, August 18, and that itwas for that reason that he failed to report for work on that day as ordered.Hetelephoned Respondent's office, asked for Paris, and was told that he was not there butthat Seyler, a foreman, was.Day asked Seyler to inform Paris that he had called.7 Respondent, in its brief, concedes, and Chief Engineer George testified, that "unionbuttons were all over the place 'shining like silver dollars."'These very vivid buttonswere similar to the button worn by Pritchard previously described FLORIDA SUGAR CORPORATION471When Day reported for work on Monday, August 20, he found histimecard miss-ing from the rack. Paris, who was standing nearby, told him his cardwas missingbecause he had not come to work on the previous Saturday and that he could seeGeorge about the matter.After waiting a short while with Carter "and another boywhose card had been pulled," George appeared.Day began to talk to him, butGeorge merely motioned to him with an upraised thumb and said: "Go on, you arefired.Hit the road."Day asked Seyler to inform Paris that he had called in on the previous Saturdayand Seyler did so.Paris, inturn, called Lacalle and, after a wait of more than a halfhour, Day was informed that they decided to suspend him and that he would beinformed within 2 or 3 days if he was to come back to work.On the following day, August 21, Paris came to Day's home and handed him hispay envelope and a discharge notice reading exactly as the notice that was handedEvans, heretofore described.When Day asked whether "that was the reason" andParis replied that it was, Day signed the notice.The men then engaged in "justpersonal talk" and Paris departed.On some earlier occasion, when Day had not reported on Saturday or other work-days, he called in, but on other such occasions he did not.However, no disciplinaryaction was imposed for his failure to call following his earlier absences.James Wilson was hired on or about August 1, and discharged on August 20, abrief period which he characterizedas not"long enough to know who was boss."At Miller's request, he signeda unioncard but did not wear one of its buttons.Although he was expected at work on Saturday, August 18, he failed to reporton that day.On the following Monday he also failed to find his timecard in the cardrack and, similarly to Day, was told he would hear from the office in 3 days. OnAugust 21, someone in behalf of Respondent, but who Wilson was unable to other-wise identify, called at his home and asked for and received his helmet and badge.Wilson then signed adismissalnotice, and exact duplicate of that signed by Evansand Day, was handed his pay envelope, and told he was being discharged for "failingto make overtime."Though Wilson testified he did not know that he was supposed to work on theprevious Saturday,in anaffidavit he earlier gave to a Board representative, heswore that "[he] knew [he] was supposed to come to work on the Saturday [but]did not come in."On the entire record I am not persuaded that the General Counsel has establishedby the necessary preponderance of the evidence that Carter, Day, or Wilson weredischarged for the reasons alleged in the complaint.The record fails to disclosethat except for mere membership, that any of these three men were in any respectactive in union affairs on or off of Respondent'spremises.Wilson did not evenwear a union button and, there being no evidence to the contrary, I must assume thatRespondent was without knowledge that he was even a member of that organization.With respect to Carter, Day, and Wilson, it is axiomatic thatunionmembershipgrants no special working privileges or exemptions, and that an employer is notrequired to withhold disciplinary action for cause merely because the employee isa member of a union, or indeed, if he is its most active proponent.In July and August, Respondent was extremely anxious to complete the necessaryconstruction work in which it was then engaged so thatitsmillwould be ready foroperation when the grinding season opened several months later. Its schedule wasapparently so tight that it assumed the added financial burden of havingits employeeswork, and being paid overtime, on the Saturday in question.Whether or not the default of these three men justifiedthe extremedisciplinaryaction imposed, their complete discharge,is notfor me to judge.It is sufficient tofind, as I do, that it has not been established by a preponderance of the evidencethat they were discharged because of their union membership or activity. It will,therefore, be recommended that the allegations of the complaintchargingthat thesethreemen were discriminatorily discharged be dismissed.D. John L. WoodsWoods was employed by Respondent from the beginning of the 1961 grindingseason and was laid off on March 7, 1962, at the close of that season.When he waslaid off, he was given a statement announcing that Respondent had been fortunatein "having a capable and loyal group of employees," that the layoff was imposed"with sincere regret," and asking him to keep Respondent informed of his where-abouts so it could contact him "when more men [might] be needed for plantconstruction."On July 9, while such construction work was in progress, Woods went to Paris'office to apply for employment and was referred to George.The latter told him 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was in needof men but that he would have to get an okay from Lacalle beforehe could be employed.Woods conveyed this word to Paris who called Lacallefollowing which he sent Woods to the doctor's office for a physical examination, arecent requirement of Respondent.Woods did as requested, brought the doctor'sreport back to Paris, who then instructed him to report for work on the followingmorning.When he reported as requested, Woods met Paris who told him to "talk to Mr.Lacalle."Woods did so and told Lacalle he was in great need of a job, whereuponLacalle asked him what he thought "about this union business."Woods repliedthat he thought it was "a good thing for the working man," following which Lacalletold him contrary to what George, the chief engineer in charge of construction,had just told him, that there were no openings and that Respondent was not in needof any help.Though he contacted the Company a number of times thereafter, hewas never employed though others were.The only explanation offered by Respondent for its refusal to employ Woods wasLacalle's testimony that it had been reported to him "during the crop," by Carreno,who rode in the same car pool with Woods, that Woods "was pilfering,.thatMr. Carreno found in the back of his car some centrifugal screens." Though Car-reno testified as a witness in behalf of Respondent, he was not questioned about thisalleged pilfering, and I do not credit Lacalle's hearsay testimony having referencethereto.It is noteworthy that this pilfering allegedly took place while Carreno and Woodswere riding in thesamecar pool, and therefore, presumably, while Woods was work-ing for Respondent in the preceding spring.Nevertheless, he was notifiedthereafterthat he was being laid off,for economic reasons,"with sincere regrets," and givenan invitation to return when work would again be available. It also seems highlydoubtful that Woods would have been sent for a physical examination if there wasno available work. Significantalso isthe fact that Paris sent Woods for his physicalexamination on July 9 after first talking to Lacalle, and that it was onlyafterthelatter obtained Woods' views about the Union, that the decision to give him availableemployment was reversed.On the entire record I find that Woods was denied employment because Lacallesuspected, after hearing him express his views concerning the Union, that he eitherwas, or would become, a union adherent.By that denial, Respondent violatedSection 8(a) (3 ) and (1) of the Act.Concluding FindingsHaving found that Respondent violated the Act after settlement of the chargescontained in Case No. 12-CA-2345,I conclude that the Regional Director waswarranted in setting that settlement aside, and that it is incumbent on me to makefindings and conclusions pertaining to all the allegations in the consolidated com-plaint.TheWallace Corporationv.N.L.R.B.,323U.S. 248,253;InternationalBrotherhood of Teamsters,etc.,Local 554, AFL-CIO (Clark Bros.Transfer Co.,et al.)v.N.L.R.B.,262 F. 2d 456,459, enfg. 116 NLRB 1891;Bowman InstrumentCorporation,124 NLRB 1.Accordingly,I find that the interrogation of Pritchard,White, and Woods,by Wil-liams, Lacalle, and Paris, concerning the employees'union membership,activities, orsympathies,as heretofore found,was in violation of the rights guaranteed these em-ployees by Section 7of the Act.By that conduct, Respondent violated Section8(a) (1) thereof.Respondent also violated the same sectionby thethreats of re-prisals directed toWalker and Crist by George and Williams as heretofore found,and by imposing a company rule which denied its employees the right to carry onunion activities on company premises during nonworking time.Stoddard-QuirkManufacturing Co.,138 NLRB 615;The Bendix Corporation,Research LaboratoriesDivision,131 NLRB 599.Though Respondent,in its answer,denied that Paris, George,LaGarde, andCarreno were agents or supervisors of Respondent within the meaningof the Act,no issue pertaining to that classification of these four men,other than Paris, istendered by Respondent's exhaustive brief.In any event,I find that each of themis, in fact,a supervisor within the meaning of the Act and that their conduct must beattributed to Respondent.Paris, according to his own testimony,was "paymaster and personnel manager"of Respondent who. its counsel stated,had 170employees at the time of the hearingherein.To assist him in his tasks, he had the services of a secretary.Itwas Pariswho actually discharged Carter and Day.Persons serving in similar capacity asParis have heretofore been held by the Board to be supervisors within the meaning FLORIDA SUGAR CORPORATION473of the Act.Armour and Company,119 NLRB 122;The B.F. Goodrich Company,115 NLRB 722.George was Respondent's chief engineer"in charge of the overall operation of theplant"and has exercised the authority to discharge employees.LaGarde, employedon a salary basis, not by the hour, was one of Respondent's assistant engineers "incharge of the labor under Mr. George"and, in August,supervised the work of 20 to30 employees.Carreno was also an assistant engineer employed on a monthlysalary.During the grinding season,he had charge of 20 to 25 men.During otherseasons, while maintenance and repair of equipment was in progress,he assigned workto at least five other employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYI have found that Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and(3) of the Act, involving discrimination againstemployees in regard to their hire and tenure of employment.Since Respondent'sunfair labor practices"go to the very heart of the Act." 8 and constitute a threat ofother unfair labor practices in the future,I recommend not only that Respondentcease and desist from the unfair labor practices committed by it and take certainaffirmative action in order to effectuate the policies of the Act,but also that itcease and desist from infringing in any manner upon the rights of its employeesguaranteed by Section 7 of the Act.I have found that Respondent discriminated in regard to the hire and tenure ofemployment of James R. Miller and John L. Woods in violation of Section 8(a) (1)and (3)of the Act.I therefore recommend that Respondent offer the two afore-mentioned employees immediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights and privileges,and make each of them whole for any loss of earnings that each may have sufferedbecause of the discrimination against him,with backpay computed in the customarymanner,9 and with interest added thereto at the rate and compounded in the mannerprescribed inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The operations of Respondent occur in commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By interrogating its employees concerning their union membership,activities, orsympathies,by threatening them with reprisals if they engage in such activities, andby imposing a rule which denies its employees the right to carry on their unionactivities on company premises during nonworking time, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.By discriminating in regard to the tenure of employment and hire of James R.Miller and John L. Woods, thereby discouraging membership in a labor organiza-tion,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.6.Respondent has not,as alleged in the consolidated complaint,violated Section8(a)(3) of the Act with respect to the discharge of 0. C.Carter,Mike Day, andJames Wilson.eN L R B. v.EntwistleMfgCo., 120 F 2d 532, 536 (C.A. 4).F.W. Woolworth Company,90NLRB 289. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Florida SugarCorporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Packinghouse, Food and Allied Workers,AFL-CIO, or any other labor organization, by discharging any employee, or in anyother manner discriminating against any individual in regard to his hire, tenure ofemployment, or any term or condition of employment.(b) Interrogating its employees concerning their union membership, activities, orsympathies in a manner constituting interference, restraint, or coercion in violationof Section 8(a) (1) of the Act.(c)Threatening its employees with discharge, layoff, or other reprisals in orderto discourage their union activities.(d)Maintaining, enforcing, or applying any rule or regulation prohibiting itsemployees from engaging, during nonworking time, in solicitation on behalf of theUnion, or any other labor organization, or otherwise engaging in union activities.(e) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their rights to self-organization, to form labor organizations, to joinor assist the above-named Union, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action which I find is necessary to effectuatethe policies of the Act:(a)Offer to James R. Miller and John L. Woods immediate and full reinstate-ment to their former, or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and make them whole in the manner andaccording to the method set forth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or useful toanalysis of any backpay due under the terms of this Recommended Order.(c) Post at its plant or mill at Belle Glade, Florida, copies of the attached noticemarked "Appendix." 10 Copies of said notice, to be furnished by the Regional Direc-tor for the Twelfth Region, shall, after being duly signed by a representative ofRespondent, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Twelfth Region, in writing, within20 days from the date of the receipt of this Intermediate Report, what steps Re-spondent has taken to comply herewith."I further recommend the dismissal of the consolidated complaint herein insofaras it alleges that Respondent has violated Section 8(a)(3) and (1) of the Act byterminating the employment of O. C. Carter, Mike Day, and James Wilson.10 If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"In the notice. In the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, "Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "Pursuant to a Decisionand Order."11 If this Recommended Order Is adopted by the Board, this provision shall be modifiedto read : "Notify said Regional Director, In writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that: GORBEA,PEREZ & MORELL S. EN C.475WE WILL NOT discourage membership in United Packinghouse,Food and Al-liedWorkers,AFL-CIO,or any other labor organization,by discharging anyindividual,or in any other manner discriminating against any individual in re-gard to the hire,tenure of employment,or any term or condition of employment.WE WILL offer James R.Miller and John L.Woods immediate and full rein-statement to their former or substantially equivalent positions,without prejudiceto their seniority or other rights and privileges,and make them whole for anyloss of pay they may have suffered by reason of our discrimination against them.WE WILL NOT interrogate our employees concerning their union membership,activities,or sympathies or threaten them with reprisals for engaging in suchconduct.WE WILL NOT maintain,enforce,or apply any rule or regulation prohibitingour employees,during nonworking time,from soliciting their fellow employeesto join or support United Packinghouse,Food and Allied Workers, AFL-CIO,or any other labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce em-ployees in the exercise of their right to self-organization,to form,join, or assistany labor organization,to bargain collectively through representatives of theirown choosing,to engage in concerted activity for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any or all suchactivities.All our employees are free to become,remain,or refrain from becoming or re-maining,members of any labor organization.FLORIDA SUGAR CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or covered by any othermaterial.Employees may communicatedirectlywith the Board'sRegional Office, RossBuilding,112 East CassStreet,Tampa, Florida, 33602, Telephone No. 223-4623,if they have any question concerning this notice or compliance with its provisions.Gorbea, Perez&Morell S. enC. andAmalgamated ClothingWorkers of America,AFL-CIO.Case No. 24-CA-1373.May 6,1963SUPPLEMENTAL DECISION ON REMANDOn September 26, 1961, the National Labor Relations Board issueda Decisionand Order in the above-entitled proceeding, 133 NLRB362, inwhich it found that the Respondent had violated Section8 (a) (1) of the Act by offering its employeesa wage increasein orderto defeat the Union's organizational efforts, and Section8(a) (5)by refusing to bargain with the Union which had been designated, asbargaining representative by a majority of its employees.The Boardspecifically rejected the Respondent's contention that the authoriza-tion cards, upon which proof of majority was based, had been ob-tained by the Union on the promise that they would be used onlyfor the purpose of filing a petition for an election.The Board or-dered the Respondent to cease and desist from the unfair labor prac-tices found and to bargain with the Union.142 NLRB No. 55.